195 Church Street New Haven, CT06510 www.newalliancebank.com PRESS RELEASE Contact:Glenn MacInnes Executive Vice President and Chief Financial Officer NewAlliance Bank NewAlliance Reports Record 2010 Net Income of $58.0 million or $0.59 EPS; Excluding Merger Expenses, Record EPS of $0.71, up 50% from 2009 4Q EPS of $0.11; Excluding Merger Expenses, EPS of $0.20 New Haven, Connecticut, January 25, 2011– NewAlliance Bancshares, Inc. (NYSE: NAL), the holding company for NewAlliance Bank, today released the results of its operations for the fourth quarter and full year 2010. For 2010, net income was $58.0 million or $0.59 per diluted share compared to $46.4 million or $0.47 per diluted share, a 25% increase. Excluding merger-related expenses, net income would have been $69.7 million or $0.71 per diluted share, a 50% increase. Net income for the quarter was $11.3 million or $0.11 per diluted share. This compares to $12.1 million or $0.12 per diluted share for the fourth quarter of 2009, or compared to the linked quarter, net income of $13.9 million or $0.14 per diluted share. Excluding merger-related expenses, NewAlliance achieved record net income of$19.7 million or $0.20 per diluted share for the fourth quarter, a 63% increase over last year’s fourth quarter. Excluding merger related expenses in the third and fourth quarters, net income increased 17% on a linked quarter basis. Revenue momentum has continued at record levels in each quarter through 2010. In the fourth quarter, revenue of $75.8 million increased over the linked quarter by over 1%, and for the year, total revenue of $295.4 million increased by nearly 13% over 2009 revenue. “The strong results in the fourth quarter reflect the completion of a banner year with record earnings,” stated Peyton R. Patterson, Chairman, President and Chief Executive Officer. “By focusing on our strong banking fundamentals to meet our customers’ needs, we have increased both deposits and lending relationships to grow our assets to a milestone of over $9 billion – up 7% from a year ago.” The Board of Directors voted today to pay a quarterly dividend of $0.07 per share to shareholders of record on February 4, 2011 and payable on February 15, 2011. This will be the Company’s 27th consecutive quarterly dividend payment. 1 2010 Year over Year Financial Highlights: · Net income, excluding merger related expenses, was up 50% · Record revenue in each quarter led to annual revenue increasing by 13% · Net interest margin increased to 3.02% from 2.68% · Loan originations of $2.16 billion increased by nearly 45% · Total loan balances grew to $5.09 billion, up 7% · Commercial loan balances were up 14% and residential loans up 6% · Deposits increased to $5.24 billion, up 4% · Core deposits were up 5%, with checking deposits up nearly 10% · Credit quality improved, with net charge offs down to 28 basis points Loan and Deposit Growth Loan originations for the fourth quarter and the full year reached record levels. For the fourth quarter, total originations were up 7% from the linked quarter to a record $640.9 million, and for the full year, originations increased by nearly 45% to$2.16 billion. For the fourth quarter, loan balances increased slightly led by commercial loan balances that were up 2% over the linked quarter. Loan balances for the year were $5.09 billion, up 7% from a year ago. Residential balances of $2.54 billion were up 6% for the year, while commercial balances of $1.64 billion were up 14%. For the fourth quarter, the largest gain in deposits was in checking. The increase of nearly 5% in checking deposits demonstrates that NewAlliance is continuing to attract core business and retail relationships. For the full year 2010, checking deposits increased by 10% over 2009. Average interest-bearing deposits for the quarter were $4.60 billion compared to $4.54 billion for the third quarter, an increase of 1%. For the full year 2010, average interest-bearing deposit balances were up nearly 6% to $4.53 billion from$4.29 billion in 2009. Net Interest Income Net interest income before provision was $60.6 million, up slightly over the linked quarter. Comparing the full year net interest income of $234.3 million for 2010 was an increase of 15% over 2009. Net interest margin, while down at the end of the quarter to 3.02% from 3.08% at the end of the linked quarter, increased for the full year by 34 basis points from 2.68% at the end of 2009. The cost of deposits for the end of December 2010 was 93 basis points, the same as at the end of September. This represents a decrease of 39 basis points from 132 basis points at the end of December 2009. The cost of borrowings was reduced by28 basis points on a linked quarter basis to 267 basis points, and lower by 129 basis points year over year. 2 Non-Interest Income and Non-Interest Expense Non-interest income of $15.3 million was up 4% from the linked quarter and increased by 3% to $61.2 million for the year. Although the largest segment of non-interest income, depositor service charges, was down 6% from the linked quarter, the impact of reduced overdraft fees was somewhat mitigated by an increase in debit card fees and merchant services income. Year over year, depositor service charges were up by 3%. Trust and brokerage fee income was up 5% on a linked quarter basis, benefitting from rising asset values through the quarter. The brokerage area also added to its professional staff and experienced more customers moving back into the market as indices began to rise. For the total year, trust and brokerage income was down by 4% from 2009. During 2010, NewAlliance had a net securities gain of $1.2 million compared to$5.9 million in 2009. It also realized a net gain on limited partnerships of $4.0 million during 2010 compared to a loss of $575,000 in 2009. For the fourth quarter, non-interest expense was $50.9 million, which included$7.2 million of merger related expense. The linked quarter also included $4.6 million in merger related expense. Excluding merger related expenses, non-interest expense would have been $43.7 million in the fourth quarter, compared to $45.6 million in the prior quarter. Total non-interest expense for the year was $187.0 million, which included$12.3 million in merger related expense. Excluding the merger related expense, non-interest expense of $174.7 million compared to $172.1 million for 2009. “Operating leverage, excluding merger related expenses and security gains, continued to improve throughout the year,” said Glenn I. MacInnes, Executive Vice President and Chief Financial Officer. “On a full year basis, revenues grew nearly 15% while expenses, excluding merger related expenses, grew just under 2%, accelerating our earnings growth momentum.” The efficiency ratio for the year, excluding merger related expenses, was 59.79%, compared to 66.55% in 2009. The effective tax rate for the fourth quarter was 48.85% as compared to 32.83% for the linked quarter and 33.08% for the prior year quarter.Absent merger-related activity, the effective tax rate would have been in line with the prior quarter and prior year quarter rates. Credit Quality “Sound underwriting practices have preserved the NewAlliance credit quality as one of the best in its peer group. Non-performing loans as a percent of total loans were 1.47% and continue to be well below industry averages,” commented Don T. Chaffee, Executive Vice President and Chief Credit Officer. “In addition, the Bank has continued to extend lending relationships to new and existing customers increasing its loan balances by 7% in 2010 without loosening credit standards.” 3 Total non-performing loans were $74.9 million at the end of the fourth quarter compared to $68.3 million at the end of the linked quarter and $50.5 million at the end of 2009. The allowance for loan losses remained at 1.08%, the same as at the end of the third quarter and lower than the 1.10% at the end of 2009. Net charge-offs for the fourth quarter were $2.1 million compared to $4.4 million for the linked quarter. For the year, net charge-offs were $14.2 million, or 28 basis points, compared to $15.4, or 32 basis points, for 2009. The provision for loan losses for the fourth quarter was $2.7 million, down from $4.0 million in the linked quarter, and the provision for the year of $17.0 million also demonstrated a lower trend from the 2009 provision of $18.0 million. Capital Management The tangible common equity ratio was 10.67% and total shareholder’s equity was $1.46 billion at December 31, 2010. The Company’s Tier 1 leverage capital ratio was 10.94% and is more than double the 5% regulatory benchmark that is considered ‘well-capitalized’ for bank holding companies. At December 31, 2010, NewAlliance Bancshares, the parent company of NewAlliance Bank, had $9.03 billion in assets and operated 88 banking offices in Connecticut and Massachusetts. NewAlliance Bank provides a full range of consumer and commercial banking products and services, trust services and investment and insurance products and services. The Bank’s website is at www.newalliancebank.com. Shareholders areencouraged to monitor the Investor Relations section of the Company’s website. Note: In discussing financial results, management may refer to certain non-GAAP (Generally Accepted Accounting Principles) measures. The Company’s management believes these non-GAAP measurements are essential to a proper understanding of the operating results of the Company’s core business. These non-GAAP measurements are not a substitute for operating results determined in accordance with GAAP nor do they necessarily conform to non-GAAP performance measures that may be presented by other companies. A reconciliation of GAAP and non-GAAP information is included in this release. Statements in this news release, if any, concerning future results, performance, expectations or intentions are forward-looking statements. Actual results, performance or developments may differ materially from forward-looking statements as a result of known or unknown risks, uncertainties and other factors, including those identified from time to time in the Company’s filings with the Securities and Exchange Commission, press releases and other communications. The Company intends any forward-looking statements to be covered by the Litigation Reform Act of 1995 and is including this statement for purposes of said safe harbor provisions.Readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the date of this news release. Except as required by applicable law or regulation, the Company undertakes no obligation to update any forward-looking statements to reflect events or circumstances that occur after the date as of which such statements are made. 4 NewAlliance Bancshares, Inc. Consolidated Statements of Income (Unaudited) Three Months Ended Twelve Months Ended December 31, December 31, (In thousands, except share data) Interest and dividend income $ Interest expense Net interest income before provision for loan losses Provision for loan losses Net interest income after provision for loan losses Non-interest income Depositor service charges Loan and servicing income Trust fees Investment management, brokerage & insurance fees Bank owned life insurance Other-than-temporary impairment losses on securities - ) ) ) Less:Portion of loss recognized in other comprehensive income (before taxes) ) ) Net impairment losses on securities recognized in earnings ) Net gain on sale of securities Net gain on securities Mortgage origination activity & loan sale income Net gain (loss) on limited partnerships ) ) Other Total non-interest income Non-interest expense Salaries and employee benefits Occupancy Furniture and fixtures Outside services Advertising, public relations, and sponsorships Amortization of identifiable intangible assets FDIC insurance premiums Merger related charges 57 84 Other Total non-interest expense Income before income taxes Income tax provision Net income $ Earnings per share Basic $ Diluted Weighted average shares outstanding Basic Diluted NewAlliance Bancshares, Inc. Consolidated Statements of Income (Unaudited) Three Months Ended December 31, September 30, June 30, March 31, December 31, (In thousands, except share data) Interest and dividend income $ Interest expense Net interest income before provision for loan losses Provision for loan losses Net interest income after provision for loan losses Non-interest income Depositor service charges Loan and servicing income Trust fees Investment management, brokerage & insurance fees Bank owned life insurance Other-than-temporary impairment losses on securities - - ) - ) Less:Portion of loss recognized in other comprehensive income (before taxes) - Net impairment losses on securities recognized in earnings ) ) ) - ) Net gain on sale of securities - Net gain on securities - Mortgage origination activity and loan sale income Net gain (loss) on limited partnerships ) Other Total non-interest income Non-interest expense Salaries and employee benefits Occupancy Furniture and fixtures Outside services Advertising, public relations, and sponsorships Amortization of identifiable intangible assets FDIC insurance premiums Merger related charges 1 57 Other Total non-interest expense Income before income taxes Income tax provision Net income $ Earnings per share Basic $ Diluted Weighted average shares outstanding Basic Diluted NewAlliance Bancshares, Inc. Consolidated Balance Sheets (Unaudited) December 31, September 30, June 30, March 31, December 31, (In thousands) Assets Cash and due from banks $ Short-term investments Investment securities available for sale Investment securities held to maturity Loans held for sale Loans Residential real estate Commercial real estate Commercial business Consumer Total loans Less allowance for loan losses Total loans, net Federal Home Loan Bank of Boston stock Premises and equipment, net Cash surrender value of bank owned life insurance Goodwill Identifiable intangible assets Other assets Total assets $ Liabilities Deposits Regular savings $ Money market NOW Demand Time Total deposits Borrowings Federal Home Loan Bank of Boston advances Repurchase agreements Junior subordinated debentures Other borrowings Other liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ NewAlliance Bancshares, Inc. Selected Financial Highlights (Unaudited) Three Months Ended December 31, September 30, June 30, March 31, December 31, (Dollars in thousands, except per share data) Net interest income before provision for loan losses $ Net income Shares outstanding (end of period) Weighted average shares outstanding: Basic Diluted Earnings per share: Basic $ Diluted Shareholders' equity (end of period) Book value per share (end of period) Tangible book value per share (end of period) Ratios & Other Information Net interest margin (net interest income as a % of average earnings assets) 3.02 % 3.08 % 3.02 % 2.97 % 2.82 % Net interest spread (yield on earning assets minus yield on interest-bearing liabilities) Average yield on interest-earning assets Average rate paid on interest-bearing liabilities Return on average assets Return on average equity At period end: Tier 1 leverage capital ratio 10.94 % 11.05 % 11.17 % 11.34 % 11.05 % Asset Quality Information Nonperforming loans $ Total nonperforming assets Nonperforming loans as a % of total loans 1.47 % 1.35 % 1.39 % 1.35 % 1.06 % Nonperforming assets as a % of total assets Allowance for loan losses as a % of total loans Allowance for loan losses as a % of nonperforming loans Provision for loan losses $ Banking offices 88 88 88 87 87 Non-GAAP Financial Information and Ratios (1) Noninterest income (2) $ Noninterest income as a percent of operating revenue (2) 18.60 % 18.61 % 18.74 % 21.31 % 19.59 % Efficiency ratio (3) Expenses to average assets (4) Return on average tangible assets Return on average tangible equity Tangible common equity/tangible assets Net income, GAAP $ Tax-exempt life insurance proceeds - - - Gain on limited partnership, net of tax - - - Merger related charges, net of tax (5) - Proforma net income $ Proforma net income per share - basic $ Proforma net income per share - diluted Proforma return on average assets (6) 0.88 % 0.77 % 0.70 % 0.66 % Proforma return on average equity (6) Proforma return on average tangible assets (6) Proforma return on average tangible equity (6) Proforma efficiency ratio (3) (7) (1) Non-GAAP Financial Information and Ratios are not financial measurements required by generally accepted accounting principles, however, management believes such information is useful to investors in evaluating Company performance. (2) Excludes total net gains or losses on securities and limited partnerships (3) Excludes total net gains or losses on securities and limited partnerships and other real estate owned expenses (4)Excludes severance and merger costs (Where applicable) (5) Includes tax expense of $3.7 million for the three months ended December 31, 2010 (6) Excludes tax-exempt life insurance proceeds, gain on limited partnership and merger related costs, net of tax (7) Excludes tax-exempt life insurance proceeds and merger related costs NewAlliance Bancshares, Inc. Average Balance Sheets (Unaudited) Three Months Ended December 31, 2010 December 31, 2009 Average Average Average Yield/ Average Yield/ (Dollars in thousands) Balance Interest Rate Balance Interest Rate Interest-earning assets Loans Residential real estate $ $ 4.61 % $ $ 5.07 % Commercial real estate Commercial business Consumer Total Loans Fed funds sold and other short-term investments 45 45 Federal Home Loan Bank of Boston stock - Investment securities Total interest-earning assets $ 4.39 % $ 4.77 % Non-interest-earning assets Total assets $ $ Interest-bearing liabilities Deposits Money market $ $ 0.96 % $ $ 1.38 % NOW Savings Time Total interest-bearing deposits Repurchase agreements FHLB advances and other borrowings Total interest-bearing liabilities 1.62 % 2.31 % Non-interest-bearing demand deposits Other non-interest-bearing liabilities Total liabilities Equity Total liabilities and equity $ $ Net interest-earning assets $ $ Net interest income $ $ Interest rate spread 2.77 % 2.46 % Net interest margin (net interest income as a percentage of total interest-earning assets) 3.02 % 2.82 % Ratio of total interest-earning assets to total interest-bearing liabilities 118.63 % 118.05 % NewAlliance Bancshares, Inc. Average Balance Sheets (Unaudited) Three Months Ended December 31, 2010 September 30, 2010 Average Average Average Yield/ Average Yield/ (Dollars in thousands) Balance Interest Rate Balance Interest Rate Interest-earning assets Loans Residential real estate $ $ 4.61 % $ $ 4.75 % Commercial real estate Commercial business Consumer Total Loans Fed funds sold and other short-term investments 45 46 Federal Home Loan Bank of Boston stock - Investment securities Total interest-earning assets $ 4.39 % $ 4.51 % Non-interest-earning assets Total assets $ $ Interest-bearing liabilities Deposits Money market $ $ 0.96 % $ $ 0.89 % NOW Savings Time Total interest-bearing deposits Repurchase agreements FHLB advances and other borrowings Total interest-bearing liabilities 1.62 % 1.69 % Non-interest-bearing demand deposits Other non-interest-bearing liabilities Total liabilities Equity Total liabilities and equity $ $ Net interest-earning assets $ $ Net interest income $ $ Interest rate spread 2.77 % 2.82 % Net interest margin (net interest income as a percentage of total interest-earning assets) 3.02 % 3.08 % Ratio of total interest-earning assets to total interest-bearing liabilities 118.63 % 118.30 % NewAlliance Bancshares, Inc. Average Balance Sheets (Unaudited) Twelve Months Ended December 31, 2010 December 31, 2009 Average Average Average Yield/ Average Yield/ (Dollars in thousands) Balance Interest Rate Balance Interest Rate Interest-earning assets Loans Residential real estate $ $ 4.80 % $ $ 5.25 % Commercial real estate Commercial business Consumer Total Loans Fed funds sold and other short-term investments Federal Home Loan Bank of Boston stock - Investment securities Total interest-earning assets $ 4.53 % $ 4.90 % Non-interest-earning assets Total assets $ $ Interest-bearing liabilities Deposits Money market $ $ 0.97 % $ $ 1.58 % NOW Savings Time Total interest-bearing deposits Repurchase agreements FHLB advances and other borrowings Total interest-bearing-liabilities 1.78 % 2.61 % Non-interest-bearing demand deposits Other non-interest-bearing liabilities Total liabilities Equity Total liabilities and equity $ $ Net interest-earning assets $ $ Net interest income $ $ Interest rate spread 2.75 % 2.29 % Net interest margin (net interest income as a percentage of total interest-earning assets) 3.02 % 2.68 % Ratio of total interest-earning assets to total interest-bearing liabilities 118.17 % 117.42 % NewAlliance Bancshares, Inc. Asset Quality (Unaudited) December 31, September 30, June 30, March 31, December 31, (Dollars in thousands) Nonperforming assets Residential real estate $ Commercial real estate Commercial business Consumer Total nonperforming loans Other nonperforming assets, net Total nonperforming assets $ Allowance for loan losses $ Three Months Ended December 31, September 30, June 30, March 31, December 31, Net loan charge-offs Residential real estate $ Commercial real estate Total real estate Commercial business ) Consumer Total net charge-offs $ Provision for loan losses $ At or For the Three Months Ended December 31, September 30, June 30, March 31, December 31, Ratios Allowance for loan losses to total loans 1.08 % 1.08 % 1.11 % 1.13 % 1.10 % Allowance for loan losses to nonperforming loans Nonperforming loans to total loans Nonperforming assets to total assets Net charge-offs to average loans (annualized) NewAlliance Bancshares, Inc. Reconciliation Table-Non-GAAP Financial Information (Unaudited) Year Ended (Dollars in thousands, except per share data) December 31, 2010 Net income, GAAP $ Effect of merger related charges, net of tax (1) Proforma net income $ Basic earnings per share, GAAP $ Effect of merger related charges, net of tax Proforma basic earnings per share $ Diluted earnings per share, GAAP $ Effect of merger related charges, net of tax Proforma diluted earnings per share $ Return on average assets, GAAP % Effect of merger related charges, net of tax Proforma return on average assets % Return on average equity, GAAP % Effect of merger related charges, net of tax Proforma return on average equity % (1) Includes tax expense of $3.7 million
